Citation Nr: 1425178	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 10 percent rating.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video-conference hearing in February 2014.  A transcript of that hearing has been associated with the claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated at his February 2014 hearing that he believed his PTSD has worsened since his last VA examination.  Although both he and his representative have erroneously stated that his last VA examination was in 2009 when in fact it was in January 2012, he did testify that he now experiences symptoms, such as panic attacks, memory problems, sleep problems, and a severe decline in his social life due to increasing isolation, that were not recorded by the examiner at that last examination.  The Board also notes that there are various VA PTSD clinic records, the latest of which is dated April 2013, that assign Global Assessment of Functioning scores between 50 and 60 which represent moderate to severe symptoms.  While the Veteran was not diagnosed with PTSD at these clinic appointments, the GAF scores assigned represent worse symptoms than the score of 70 he was assigned at the January 2012 examination.  As such, the Board must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any recent outstanding VA treatment records since May 2013 and associate them with the claims file. 

2. Thereafter, schedule the Veteran a compensation and pension examination to address the severity of his PTSD.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After the requested examination has been completed, the report should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

